Case 2:20-cv-11992-GCS-RSW ECF No. 3 filed 08/03/20            PageID.23   Page 1 of 16



                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DARELL CHANCELLOR,

        Plaintiff,                      CASE NO. 20-11992
                                        HON. GEORGE CARAM STEEH
-vs-

OFFICER STEPHEN GEELHOOD,
In his individual and representative capacity,
And the CITY OF DETROIT,
A municipal entity,

       Defendants.

 VEN R. JOHNSON (P39219)                       PATRICK M. CUNNINGHAM
 AYANNA D. HATCHETT (P70055)                   (P67643)
 Attorneys for Plaintiff                       City of Detroit Law Department
 535 Griswold, Ste. 2632                       Attorneys for Defendant City of Detroit
 Detroit, MI 48226                             2 Woodward Avenue, Suite 500
 (313) 324-8300                                Detroit, MI 48226
 vjohnson@venjohnsonlaw.com                    (313) 237-5032
 ahatchett@venjohnsonlaw.com                   cunninghamp@detroitmi.gov

       CITY OF DETROIT’S ANSWER TO PLAINTIFF’S COMPLAINT

NOW COMES Defendant CITY OF DETROIT, by and through its counsel, and

for its answer to Plaintiff’s complaint, states as follows:

   1. Answering paragraph 1 of plaintiff’s complaint, defendant lacks knowledge

       or information sufficient to form a belief as to the truth of the allegations in

       this paragraph, and therefore denies the allegations.

                                           1
Case 2:20-cv-11992-GCS-RSW ECF No. 3 filed 08/03/20          PageID.24   Page 2 of 16



  2. Answering paragraph 2 of plaintiff’s complaint, defendant lacks knowledge

     or information sufficient to form a belief as to the truth of the allegations in

     this paragraph, and therefore denies the allegations.

  3. Answering paragraph 3 of plaintiff’s complaint, defendant lacks knowledge

     or information sufficient to form a belief as to the truth of the allegations in

     this paragraph, and therefore denies the allegations.

  4. Answering paragraph 4 of plaintiff’s complaint, the City of Detroit is a

     municipal corporation located in Wayne County, Michigan.

  5. Answering paragraph 5 of plaintiff’s complaint, defendant lacks knowledge

     or information sufficient to form a belief as to the truth of the allegations in

     this paragraph, and therefore denies the allegations.

                           COMMON ALLEGATIONS

  6. Answering paragraph 6 of plaintiff’s complaint, defendant lacks knowledge

     or information sufficient to form a belief as to the truth of the allegations in

     this paragraph, and therefore denies the allegations.

  7. Answering paragraph 7 of plaintiff’s complaint, defendant lacks knowledge

     or information sufficient to form a belief as to the truth of the allegations in

     this paragraph, and therefore denies the allegations.




                                         2
Case 2:20-cv-11992-GCS-RSW ECF No. 3 filed 08/03/20          PageID.25   Page 3 of 16



  8. Answering paragraph 8 of plaintiff’s complaint, defendant lacks knowledge

     or information sufficient to form a belief as to the truth of the allegations in

     this paragraph, and therefore denies the allegations.

  9. Answering paragraph 9 of plaintiff’s complaint, defendant lacks knowledge

     or information sufficient to form a belief as to the truth of the allegations in

     this paragraph, and therefore denies the allegations.

  10.Answering paragraph 10 of plaintiff’s complaint, defendant lacks knowledge

     or information sufficient to form a belief as to the truth of the allegations in

     this paragraph, and therefore denies the allegations.

  11.Answering paragraph 11 of plaintiff’s complaint, defendant lacks knowledge

     or information sufficient to form a belief as to the truth of the allegations in

     this paragraph, and therefore denies the allegations.

  12.Answering paragraph 12 of plaintiff’s complaint, defendant lacks knowledge

     or information sufficient to form a belief as to the truth of the allegations in

     this paragraph, and therefore denies the allegations.

  13.Answering paragraph 13 of plaintiff’s complaint, defendant lacks knowledge

     or information sufficient to form a belief as to the truth of the allegations in

     this paragraph, and therefore denies the allegations.




                                         3
Case 2:20-cv-11992-GCS-RSW ECF No. 3 filed 08/03/20          PageID.26   Page 4 of 16



  14.Answering paragraph 14 of plaintiff’s complaint, defendant lacks knowledge

     or information sufficient to form a belief as to the truth of the allegations in

     this paragraph, and therefore denies the allegations.

  15.Answering paragraph 15 of plaintiff’s complaint, defendant lacks knowledge

     or information sufficient to form a belief as to the truth of the allegations in

     this paragraph, and therefore denies the allegations.

  16.Answering paragraph 16 of plaintiff’s complaint, defendant lacks knowledge

     or information sufficient to form a belief as to the truth of the allegations in

     this paragraph, and therefore denies the allegations.

  17.Answering paragraph 17 of plaintiff’s complaint, defendant lacks knowledge

     or information sufficient to form a belief as to the truth of the allegations in

     this paragraph, and therefore denies the allegations.

  18.Answering paragraph 18 of plaintiff’s complaint, defendant lacks knowledge

     or information sufficient to form a belief as to the truth of the allegations in

     this paragraph, and therefore denies the allegations.

  19.Answering paragraph 19 of plaintiff’s complaint, defendant lacks knowledge

     or information sufficient to form a belief as to the truth of the allegations in

     this paragraph, and therefore denies the allegations.




                                         4
Case 2:20-cv-11992-GCS-RSW ECF No. 3 filed 08/03/20          PageID.27   Page 5 of 16



  20.Answering paragraph 20 of plaintiff’s complaint, defendant lacks knowledge

     or information sufficient to form a belief as to the truth of the allegations in

     this paragraph, and therefore denies the allegations.

  21.Answering paragraph 21 of plaintiff’s complaint, defendant lacks knowledge

     or information sufficient to form a belief as to the truth of the allegations in

     this paragraph, and therefore denies the allegations.

  22.Answering paragraph 22 of plaintiff’s complaint, defendant lacks knowledge

     or information sufficient to form a belief as to the truth of the allegations in

     this paragraph, and therefore denies the allegations.

  23.Answering paragraph 23 of plaintiff’s complaint, defendant lacks knowledge

     or information sufficient to form a belief as to the truth of the allegations in

     this paragraph, and therefore denies the allegations.

  24.Answering paragraph 24 of plaintiff’s complaint, defendant lacks knowledge

     or information sufficient to form a belief as to the truth of the allegations in

     this paragraph, and therefore denies the allegations.

  25.Answering paragraph 25 of plaintiff’s complaint, defendant lacks knowledge

     or information sufficient to form a belief as to the truth of the allegations in

     this paragraph, and therefore denies the allegations.




                                         5
Case 2:20-cv-11992-GCS-RSW ECF No. 3 filed 08/03/20          PageID.28    Page 6 of 16



  26.Answering paragraph 26 of plaintiff’s complaint, defendant lacks knowledge

     or information sufficient to form a belief as to the truth of the allegations in

     this paragraph, and therefore denies the allegations.

  27.Answering paragraph 27 of plaintiff’s complaint, defendant lacks knowledge

     or information sufficient to form a belief as to the truth of the allegations in

     this paragraph, and therefore denies the allegations.

  28.Answering paragraph 28 of plaintiff’s complaint, defendant lacks knowledge

     or information sufficient to form a belief as to the truth of the allegations in

     this paragraph, and therefore denies the allegations.

  29.Answering paragraph 29 of plaintiff’s complaint, defendant lacks knowledge

     or information sufficient to form a belief as to the truth of the allegations in

     this paragraph, and therefore denies the allegations.

  30.Answering paragraph 30 of plaintiff’s complaint, defendant lacks knowledge

     or information sufficient to form a belief as to the truth of the allegations in

     this paragraph, and therefore denies the allegations.

  31.Answering paragraph 31 of plaintiff’s complaint, defendant lacks knowledge

     or information sufficient to form a belief as to the truth of the allegations in

     this paragraph, and therefore denies the allegations.




                                          6
Case 2:20-cv-11992-GCS-RSW ECF No. 3 filed 08/03/20          PageID.29    Page 7 of 16



  32.Answering paragraph 32 of plaintiff’s complaint, defendant lacks knowledge

     or information sufficient to form a belief as to the truth of the allegations in

     this paragraph, and therefore denies the allegations.

  33.Answering paragraph 33 of plaintiff’s complaint, defendant lacks knowledge

     or information sufficient to form a belief as to the truth of the allegations in

     this paragraph, and therefore denies the allegations.

  34.Answering paragraph 34 of plaintiff’s complaint, defendant lacks knowledge

     or information sufficient to form a belief as to the truth of the allegations in

     this paragraph, and therefore denies the allegations.

  35.Answering paragraph 35 of plaintiff’s complaint, defendant denies the

     allegations contained therein for the reason that they are untrue in the

     manner and form alleged.

       COUNT I: STATE CLAIM – FALSE ARREST - GEELHOOD


  36.Answering paragraph 36 of plaintiff’s complaint, defendant incorporates its

     preceding responses.

  37.Answering paragraph 37 of plaintiff’s complaint, defendant lacks knowledge

     or information sufficient to form a belief as to the truth of the allegations in

     this paragraph, and therefore denies the allegations.


                                          7
Case 2:20-cv-11992-GCS-RSW ECF No. 3 filed 08/03/20          PageID.30    Page 8 of 16



  38.Answering paragraph 38 of plaintiff’s complaint, defendant lacks knowledge

     or information sufficient to form a belief as to the truth of the allegations in

     this paragraph, and therefore denies the allegations.

  39.Answering paragraph 39 of plaintiff’s complaint, defendant lacks knowledge

     or information sufficient to form a belief as to the truth of the allegations in

     this paragraph, and therefore denies the allegations.

  40.Answering paragraph 40 of plaintiff’s complaint, defendant lacks knowledge

     or information sufficient to form a belief as to the truth of the allegations in

     this paragraph, and therefore denies the allegations.

  41.Answering paragraph 41 of plaintiff’s complaint, including all

     subparagraphs, defendant lacks knowledge or information sufficient to form

     a belief as to the truth of the allegations in this paragraph, and therefore

     denies the allegations.

COUNT II: STATE CLAIM – MALICIOUS PROSECUTION - GEELHOOD

  42.Answering paragraph 42 of plaintiff’s complaint, defendant incorporates its

     preceding responses.

  43.Answering paragraph 43 of plaintiff’s complaint, defendant lacks knowledge

     or information sufficient to form a belief as to the truth of the allegations in

     this paragraph, and therefore denies the allegations.
                                          8
Case 2:20-cv-11992-GCS-RSW ECF No. 3 filed 08/03/20          PageID.31    Page 9 of 16



  44.Answering paragraph 44 of plaintiff’s complaint, defendant lacks knowledge

     or information sufficient to form a belief as to the truth of the allegations in

     this paragraph, and therefore denies the allegations.

  45.Answering paragraph 45 of plaintiff’s complaint, including all

     subparagraphs, defendant lacks knowledge or information sufficient to form

     a belief as to the truth of the allegations in this paragraph, and therefore

     denies the allegations.

 COUNT III: STATE CLAIM – FALSE IMPRISONMENT - GEELHOOD


  46.Answering paragraph 46 of plaintiff’s complaint, defendant incorporates its

     preceding responses.

  47.Answering paragraph 47 of plaintiff’s complaint, defendant lacks knowledge

     or information sufficient to form a belief as to the truth of the allegations in

     this paragraph, and therefore denies the allegations.

  48.Answering paragraph 48 of plaintiff’s complaint, defendant lacks knowledge

     or information sufficient to form a belief as to the truth of the allegations in

     this paragraph, and therefore denies the allegations.

  49.Answering paragraph 49 of plaintiff’s complaint, defendant lacks knowledge

     or information sufficient to form a belief as to the truth of the allegations in

     this paragraph, and therefore denies the allegations.
                                          9
Case 2:20-cv-11992-GCS-RSW ECF No. 3 filed 08/03/20           PageID.32   Page 10 of 16



   50.Answering paragraph 50 of plaintiff’s complaint, defendant lacks knowledge

      or information sufficient to form a belief as to the truth of the allegations in

      this paragraph, and therefore denies the allegations.

   51.Answering paragraph 51 of plaintiff’s complaint, defendant lacks knowledge

      or information sufficient to form a belief as to the truth of the allegations in

      this paragraph, and therefore denies the allegations.

   52.Answering paragraph 52 of plaintiff’s complaint, defendant lacks knowledge

      or information sufficient to form a belief as to the truth of the allegations in

      this paragraph, and therefore denies the allegations.

   53.Answering paragraph 53 of plaintiff’s complaint, defendant lacks knowledge

      or information sufficient to form a belief as to the truth of the allegations in

      this paragraph, and therefore denies the allegations.

   54.Answering paragraph 54 of plaintiff’s complaint, defendant lacks knowledge

      or information sufficient to form a belief as to the truth of the allegations in

      this paragraph, and therefore denies the allegations.

   55.Answering paragraph 55 of plaintiff’s complaint, defendant lacks knowledge

      or information sufficient to form a belief as to the truth of the allegations in

      this paragraph, and therefore denies the allegations.



                                          10
Case 2:20-cv-11992-GCS-RSW ECF No. 3 filed 08/03/20           PageID.33   Page 11 of 16



   56.Answering paragraph 56 of plaintiff’s complaint, including all

      subparagraphs, defendant lacks knowledge or information sufficient to form

      a belief as to the truth of the allegations in this paragraph, and therefore

      denies the allegations.

   COUNT IV: STATE CLAIM – GROSS NEGLIGENCE - GEELHOOD

   57.Answering paragraph 57 of plaintiff’s complaint, defendant incorporates its

      preceding responses.

   58.Answering paragraph 58 of plaintiff’s complaint, defendant lacks knowledge

      or information sufficient to form a belief as to the truth of the allegations in

      this paragraph, and therefore denies the allegations.

   59.Answering paragraph 59 of plaintiff’s complaint, defendant lacks knowledge

      or information sufficient to form a belief as to the truth of the allegations in

      this paragraph, and therefore denies the allegations.

   60.Answering paragraph 60 of plaintiff’s complaint, defendant lacks knowledge

      or information sufficient to form a belief as to the truth of the allegations in

      this paragraph, and therefore denies the allegations.

   61.Answering paragraph 61 of plaintiff’s complaint, including all

      subparagraphs, defendant lacks knowledge or information sufficient to form


                                          11
Case 2:20-cv-11992-GCS-RSW ECF No. 3 filed 08/03/20          PageID.34    Page 12 of 16



      a belief as to the truth of the allegations in this paragraph, and therefore

      denies the allegations.

   WHEREFORE, Defendant requests that this Honorable Court dismiss

Plaintiff’s complaint with prejudice, and award Defendant costs and attorney fees

wrongfully incurred.

                                        Respectfully submitted,

                                         /s/ Patrick M. Cunningham
                                        PATRICK M. CUNNINGHAM (P67643)
                                        City of Detroit Law Department
                                        Attorneys for Defendant City of Detroit
                                        2 Woodward Avenue, Suite 500
                                        Detroit, MI 48226
                                        (313) 237-5032
DATED: August 3, 2020                   cunninghamp@detroitmi.gov




                                          12
Case 2:20-cv-11992-GCS-RSW ECF No. 3 filed 08/03/20          PageID.35    Page 13 of 16



                           AFFIRMATIVE DEFENSES

   1. Governmental immunity and or qualified immunity and or testimonial

      immunity render defendants immune to plaintiff’s claims.

   2. Defendants did not violate any of Plaintiff’s clearly established constitutional

      rights.

   3. Defendants acted in good faith, without malice, within the scope of their

      employment and were performing a discretionary function.               As such,

      defendants are entitled to qualified immunity and are immune to all state

      intentional torts.

   4. Plaintiff has failed to state a claim upon which relief can be granted.

   5. Any injury suffered by plaintiff was proximately caused by their own conduct

      and/or the conduct of third parties.

   6. Any injury suffered by plaintiff was proximately caused by their own

      wrongdoing, including serious wrongdoing that gives rise to the wrongful

      conduct defense.

   7. Plaintiff failed to mitigate their damages.

   8. Plaintiff’s claims are barred, in whole or in part, by the lapsing of the

      applicable statute(s) of limitation.

   9. To the extent, if any, that defendants, or anyone acting at the direction of or in

      concert with defendants, used force against plaintiff, each such use of force
Case 2:20-cv-11992-GCS-RSW ECF No. 3 filed 08/03/20          PageID.36    Page 14 of 16



      was privileged and lawful because the force was reasonably applied in the

      execution of a lawful arrest, in the lawful performance of other police duties,

      with the plaintiff’s consent, in self-defense, or in the defense of others.

   10.At all relevant times, defendants acted with objective good faith and therefore

      have qualified immunity from liability on plaintiff’s claims.

   11.The arrest, seizure and/or imprisonment of plaintiff was supported by probable

      cause, exigent circumstances and/or a valid warrant.

   12.Plaintiff has failed to join every legal and equitable claim arising from the

      incident central to the lawsuit.

    13.Detention and/or search of plaintiff’s person or property or entry onto or into

       Plaintiff’s property, if any, was based on a valid search/arrest warrant and/or

       probable cause to believe a crime had been committed and/or reasonable

       suspicion that a crime had been committed. Search of plaintiff’s person or

       property may have also been based on consent, exigent circumstances or hot

       pursuit. Any detention and/ or search was reasonable to investigate whether

       a crime had been committed and/or to complete necessary administrative

       processing. Any custodial searches were also protective for officer safety

       and search incident to arrest/ticketing.




                                           2
Case 2:20-cv-11992-GCS-RSW ECF No. 3 filed 08/03/20         PageID.37    Page 15 of 16



   14.The federal right supporting plaintiff’s claim is not sufficiently clear. Thus,

      defendants did not know they would violate an individual’s rights. Anderson

      v. Creighton, 483 US 635; 97 L.Ed.2d 523; 107 S.Ct. 3034 (1987).

   15.Plaintiff suffered no damages, or their damages are de minimis.

   16.Plaintiff’s claims are barred by Heck v Humphrey, 512 U.S. 477, at 486-487,

      114 S. Ct. 2364, 129 L. Ed. 2d 383 (1994).

   17.Plaintiff’s claims are barred by collateral estoppel and res judicata.

   18.The City of Detroit or Detroit Police Department did not have or otherwise

      adopt any customs, policies and/or procedures which caused or otherwise

      were the moving force behind any constitutional violations alleged in

      Plaintiff’s complaint, nor did any such alleged customs, policies and/or

      procedures originate from a decision maker with final policy making

      authority. Further, Defendants did not ratify, accept and/or otherwise condone

      any constitutional violations alleged in Plaintiff’s complaint.          Finally,

      Defendants did not act with deliberate indifference as to known or obvious

      consequences with respect to the activities alleged in Plaintiff’s complaint

      and/or as to any constitutional violations, nor is there any widespread practice

      of constitutional violations and/or failure to take corrective action regarding

      the same with regard to discipline, supervision, or training.




                                          3
Case 2:20-cv-11992-GCS-RSW ECF No. 3 filed 08/03/20         PageID.38   Page 16 of 16




                                          Respectfully submitted,

                                          /s/ Patrick M. Cunningham
                                         PATRICK M. CUNNINGHAM (P67643)
                                         City of Detroit Law Department
                                         Attorneys for Defendant City of Detroit
                                         2 Woodward Avenue, Suite 500
                                         Detroit, MI 48226
                                         (313) 237-5032
DATED: August 3, 2020                    cunninghamp@detroitmi.gov




                          CERTIFICATE OF SERVICE

      I hereby certify that on August 3, 2020, I electronically filed the foregoing

with the clerk of the Court using the ECF system which will send notification and a

copy of this filing to the attorneys of record.




                              /s/ Patrick M. Cunningham




                                           4
